MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                              FILED
court except for the purpose of establishing
                                                                                   Sep 09 2020, 7:53 am
the defense of res judicata, collateral
estoppel, or the law of the case.                                                      CLERK
                                                                                   Indiana Supreme Court
                                                                                      Court of Appeals
                                                                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Stephen Gerald Gray                                      Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Ian McLean
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Jamal R. Smith,                                          September 9, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-1090
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Alicia A. Gooden,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G21-1710-F2-42053



Bradford, Chief Judge.



Court of Appeals of Indiana | Memorandum Decision 20A-CR-1090| September 9, 2020             Page 1 of 4
                                          Case Summary
[1]   In April of 2020, the trial court amended its sentencing order, sentencing Jamal

      Smith to thirty years of incarceration with two years suspended for his Level 2

      felony dealing-in-a-narcotic-drug conviction, and scheduled a jury trial for July

      30, 2020, regarding the habitual-offender allegation against Smith. Prior to trial,

      Smith appealed his sentence, and the trial court cancelled the habitual-offender

      jury trial. Because we conclude that Smith is not appealing from a final

      judgment, we dismiss his appeal.



                            Facts and Procedural History
[2]   On January 28, 2019, following a bench trial, Smith was convicted of Level 2

      felony dealing in a narcotic drug, Level 3 felony narcotic-drug possession, and

      Class B misdemeanor marijuana possession. The trial court also found Smith to

      be a habitual offender. On March 27, 2019, the trial court sentenced Smith to

      thirty years of incarceration with ten years suspended for his conviction for

      dealing in a narcotic drug and enhanced that sentence by twenty years based on

      its finding that Smith is a habitual offender. The trial court also sentenced Smith

      to one hundred and eighty days for his marijuana-possession conviction, to be

      served concurrently with his dealing-in-a-narcotic-drug conviction. On January

      28, 2020, we affirmed Smith’s convictions but reversed the trial court’s habitual-

      offender finding, after concluding that Smith had not waived his right to a jury

      trial on the habitual-offender allegation. In doing so, we remanded the case for



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1090| September 9, 2020   Page 2 of 4
      the State to decide whether to pursue the habitual-offender enhancement. On

      April 23, 2020, the Indiana Supreme Court denied transfer.


[3]   On April 28, 2020, the trial court vacated the habitual-offender finding and

      entered an amended-sentencing order, sentencing Smith to thirty years of

      incarceration with ten years suspended for his Level 2 felony dealing-in-a-

      narcotic-drug conviction and one hundred and eighty days for his Class B

      misdemeanor marijuana-possession conviction, to be served concurrently. On

      April 28, 2020, the trial court again entered an amended-sentencing order,

      sentencing Smith to thirty years of incarceration with two years suspended for

      his Level 2 felony dealing-in-a-narcotic-drug conviction. On May 4, 2020, the

      State notified the trial court that it intended to pursue the habitual-offender

      allegation against Smith, and the trial court scheduled a jury trial for July 30,

      2020. On May 26, 2020, however, Smith initiated this appeal, and, as a result,

      the trial court cancelled the jury trial.



                                 Discussion and Decision
[4]   Smith contends that the trial court (1) wrongfully denied him a hearing on his

      revised sentence for his Level 2 felony dealing-in-a-narcotic-drug conviction, (2)

      imposed a vindictive sentence, and (3) failed to make a record that stated its

      reasons for imposing a more severe sentence on remand. We conclude,

      however, that Smith’s contentions are not ripe for appellate review. A judgment

      is final and appealable if “it disposes of all claims as to all parties.” Ind.

      Appellate Rule 2(H)(1). In criminal cases, sentencing is a final judgment. Terrell

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1090| September 9, 2020   Page 3 of 4
      v. State, 390 N.E.2d 208, 209 (Ind. Ct. App. 1979). In criminal cases where the

      defendant is alleged to be a habitual offender, “[a] habitual offender finding

      does not constitute a separate crime nor does it result in a separate sentence[,]”

      but, rather, “it results in a sentence enhancement imposed upon the conviction

      of a subsequent felony.” Howard v. State, 873 N.E.2d 685, 689 (Ind. Ct. App.

      2007). Thus, a habitual offender ultimately receives one sentence, consisting “of

      two components—the sentence for the underlying conviction and the habitual

      offender enhancement.” Id. at 690.


[5]   In this matter, the trial court amended Smith’s sentence for his Level 2 felony

      dealing-in-a-narcotic-drug conviction and set the habitual-offender allegation

      for jury trial on July 30, 2020. While Smith raises numerous arguments

      regarding the trial court’s decision to amend his original sentence for his

      dealing-in-a-narcotic-drug conviction, those arguments are for another day.

      Smith’s sentence for his dealing-in-a-narcotic-drug conviction is but only one

      component of his sentence, and until the habitual-offender allegation against

      him has been disposed of, Smith’s sentence is not an appealable final judgment.

      We therefore dismiss Smith’s appeal.


[6]   Appeal dismissed.


      Najam, J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1090| September 9, 2020   Page 4 of 4